      Case 2:19-cv-00023-BMM-KLD Document 85 Filed 02/26/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION


BRANDON L. MOE, individually and                  CV 19-23-BU-BMM-KLD
on behalf of all individuals of the class
similarly situated,
                                                  ORDER
                    Plaintiffs,

vs.

GEICO INDEMNITY CO., and JOHN
DOES I-XX,

                    Defendants.

      Plaintiff has filed an unopposed motion for leave to file under seal a brief in

support of a motion for partial summary judgment, confidential exhibits, and

related deposition testimony.

      Pursuant to the Joint Stipulated Confidentiality Protective Order (Doc. 31)

entered in this case, any party wishing to file any document under seal must make

the appropriate showing of good cause or compelling reasons as delineated in

Ground Zero Center for Non-Violent Action v. United States Department of the

Navy, 860 F.3d 1244, 1261 (9th Cir. 2017) (requiring a showing of compelling

reasons to seal documents attached to dispositive motions and other filings relating

to the merits of a case) and Center for Auto Safety v. Chrysler Group, LLC, 809

F.3d 1092, 1097 (9th Cir. 2016) (requiring only a showing of good cause to seal
     Case 2:19-cv-00023-BMM-KLD Document 85 Filed 02/26/21 Page 2 of 2



documents related to a non-dispositive motion or a motion unrelated to the merits

of a case).

      Plaintiff’s motion for leave to file under seal concerns documents attached to

a dispositive motion. Therefore, Plaintiff must provide compelling reasons to seal

the documents. (Doc. 84.) Although Plaintiff mentions the documents contain

confidential information, this reason alone and unsupported is not compelling.

Accordingly.

      IT IS ORDERED that Plaintiff’s motion is DENIED without prejudice.

Plaintiff is granted leave to refile his motion to include compelling reasons to seal

the documents requested.

              DATED this 26th day of February, 2021.


                                        _______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
